—Appeal by the defendant of a judgment of the County Court, Westchester County (Silverman J.), rendered May 4, 1990, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The evidence adduced at the Huntley hearing established that the incriminating statements made by the defendant to the arresting officers, to wit, "It wasn’t me, it was Butch” and "I was there, but I didn’t do it” were spontaneous, and not made as a result of police questioning or coercion (see, People v Rivers, 56 NY2d 476).
*604Viewing the evidence at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.